





Exhibit 10.1
To:


Olin Corporation
190 Carondelet Plaza, Suite 1530
Clayton, MO 63105
A/C:
[Insert Account Number]
From:
Goldman Sachs & Co. LLC
Re:
Accelerated Share Repurchase
Ref. No:
As provided in the Supplemental Confirmation
Date:
August 5, 2019
 
 



This master confirmation (this “Master Confirmation”), dated as of August 5,
2019 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman Sachs & Co. LLC (“Dealer”) and Olin Corporation (“Olin”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Olin and Dealer as to the subject
matter and terms of each Transaction to which this Master Confirmation and such
Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Olin had executed the Agreement on
the date of this Master Confirmation (but without any Schedule except for
(i) the election of New York law (without reference to its choice of laws
doctrine other than Title 14 of Article 5 of the New York General Obligations
Law) as the governing law and US Dollars (“USD”) as the Termination Currency,
and (ii) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Olin and Dealer, with a “Threshold Amount” of USD
100 million for Olin and a “Threshold Amount” equal to 3% of shareholders’
equity of Goldman Sachs Group, Inc. as of the date hereof for Dealer; provided
that (a) the phrase “or becoming capable at such time of being declared” shall
be deleted from clause (1) of such Section 5(a)(vi) of the Agreement, (b) the
following sentence shall be added to the end thereof: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within three
Local Business Days of such party’s receipt of written notice of its failure to
pay.”; (c) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of a party’s banking
business; (d) for purposes of Section 3(f) of the Agreement, Dealer makes the
following representation: it is a U.S. person for U.S. federal income tax
purposes, and it is a limited liability company organized under the laws of the
State of New York; (e) for purposes of Section 3(f) of the Agreement, Olin makes
the following representation: it is a U.S. person for U.S. federal income tax
purposes, it is a corporation for U.S. federal income tax purposes organized
under the laws of the state of Virginia and (f) for purposes of Section 4(a)(i)
and (ii) of the Agreement, each party agrees to deliver a complete and accurate
United States Internal Revenue Service Form W-9 to the other party upon
execution of this Master Confirmation,


1

--------------------------------------------------------------------------------




promptly upon reasonable demand by the other party, and promptly upon learning
that any such form previously provided has become obsolete or incorrect.
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Olin or any confirmation or
other agreement between Dealer and Olin pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Olin, then notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Dealer and Olin are parties, the
Transactions shall not be considered Transactions under, or otherwise governed
by, such existing or deemed ISDA Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
Buyer:
Olin
Seller:
Dealer
Shares:
Common stock, $1 par value per share, of Olin (Ticker: OLN)
Exchange:
New York Stock Exchange
Related Exchange(s):
All Exchanges.
Prepayment\Variable Obligation:
Applicable
Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.
Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
Valuation:
 



2

--------------------------------------------------------------------------------




VWAP Price:
For any Exchange Business Day, the 10b-18 Volume Weighted Average Price per
Share, as reported in the composite transactions for all United States
securities exchanges on which the Shares are traded, for the regular trading
session (including any extensions thereof) on such Exchange Business Day
(without regard to pre-open or after hours trading outside of such regular
trading session for such Exchange Business Day), as published by Bloomberg at
4:15 p.m. New York time (or 15 minutes following the end of any extension of the
regular trading session) on such Exchange Business Day, on Bloomberg page “OLN
<Equity> AQR_SEC” (or any successor thereto), or if such price is not so
reported on such Exchange Business Day for any reason or is manifestly
erroneous, such VWAP Price shall be the volume-weighted average price at which
the Shares trade as reported in the composite transactions for the principal
U.S. securities exchange on which such Shares are then listed on such Exchange
Business Day, excluding (i) trades that do not settle regular way, (ii) opening
(regular way) reported trades in the consolidated system on such Exchange
Business Day, (iii) trades that occur in the last ten minutes before the
scheduled close of trading on the Exchange on such Exchange Business Day and ten
minutes before the scheduled close of the primary trading in the market where
the trade is effected, and (iv) trades on such Exchange Business Day that do not
satisfy the requirements of Rule 10b-18(b)(3) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), as determined in good faith by the
Calculation Agent, acting in a commercially reasonable manner (all such trades
other than any trades described in clauses (i) to (iv) above, “Rule 10b-18
Eligible Transactions”).
Forward Price:
The arithmetic average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.
Forward Price Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.
Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.
Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
Termination Date:
For each Transaction, the Scheduled Termination Date; provided that Dealer shall
have the right to designate any Exchange Business Day on or after the First
Acceleration Date to be the Termination Date for one or more Transactions (the
“Accelerated Termination Date”) by delivering notice to Olin of any such
designation prior to 6:00 p.m. New York City time on the Exchange Business Day
immediately following the designated Accelerated Termination Date.
Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.
First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.



3

--------------------------------------------------------------------------------




 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable judgment,
postpone the Scheduled Termination Date by one Exchange Business Day for each
such Disrupted Day, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period by one Exchange Business Day
for each such Disrupted Day. If any such Disrupted Day is a Disrupted Day
because of a Market Disruption Event (or a deemed Market Disruption Event as
provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Forward
Price or the Settlement Price, as the case may be, or (ii) such Disrupted Day is
a Disrupted Day only in part, (for the avoidance of doubt, other than any
Disrupted Day resulting from a Market Disruption Event that is deemed to have
occurred pursuant to Section 6 hereof and is deemed to be a Disrupted Day in
full as a result of the last sentence of Section 6 hereof) in which case the
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day
taking into account the nature and duration of the relevant Market Disruption
Event, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Calculation Period or the Settlement Valuation Period, as the
case may be, shall be adjusted in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on the nature
and duration of any Market Disruption Event and the volume, historical trading
prices, volumes and/or volatility with respect to the Shares, in each case, over
a commercially reasonable period of time. Any Exchange Business Day on which, as
of the date hereof, the Exchange is scheduled to close prior to its normal close
of trading shall be deemed not to be an Exchange Business Day; if a closure of
the Exchange prior to its normal close of trading on any Exchange Business Day
is scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.
 
If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, for a Transaction and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable judgment may
deem such ninth Scheduled Trading Day (and each consecutive Disrupted Day
thereafter) to be either (x) a Potential Adjustment Event in respect of such
Transaction or (y) an Additional Termination Event in respect of such
Transaction, with Olin as the sole Affected Party and such Transaction as the
sole Affected Transaction.
Settlement Terms:
 
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that Dealer does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by Dealer to Olin under any Transaction. If the Number
of Shares to be Delivered is negative, then the Olin Settlement Provisions in
Annex A shall apply.
Number of Shares to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.
Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.



4

--------------------------------------------------------------------------------




Settlement Date:
If the Number of Shares to be Delivered is positive, (x) in the case of an
Accelerated Termination Date, the date that is one Settlement Cycle immediately
following the date on which Dealer delivers notice of such Accelerated
Termination Date and (y) in the case of a Termination Date occurring on the
Scheduled Termination Date, the date that is one Settlement Cycle immediately
following the Termination Date.
Settlement Currency:
USD
Initial Share Delivery:
Dealer shall deliver a number of Shares equal to the Initial Shares to Olin on
the Initial Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.
Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.
Share Adjustments:
 
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event and no Transaction pursuant to this Master Confirmation shall
constitute a Potential Adjustment Event with respect to another Transaction
hereunder.
 
It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable judgment, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction prior to such postponement.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.
Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.
Method of Adjustment:
Calculation Agent Adjustment
Early Ordinary Dividend Payment:
If an ex-dividend date for any Dividend that is not (x) an Extraordinary
Dividend or (y) a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions occurs during any
calendar quarter occurring (in whole or in part) during the Relevant Dividend
Period (as defined below) and is prior to the Scheduled Ex-Dividend Date for
such calendar quarter, the Calculation Agent shall make such adjustment to the
exercise, settlement, payment or any other terms of the relevant Transaction as
the Calculation Agent determines appropriate to offset the change to the fair
value of such Transaction attributable to the timing of such Early Ordinary
Dividend Payment.
Scheduled Ex-Dividend Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.
Extraordinary Events:
 



5

--------------------------------------------------------------------------------




Consequences of Merger Events:
 
(a) Share-for-Share:
Modified Calculation Agent Adjustment
(b) Share-for-Other:
Cancellation and Payment
(c) Share-for-Combined:
Component Adjustment
Tender Offer:
Applicable; provided that (i) (a) Section 12.1(d) of the Equity Definitions
shall be amended by replacing “10%” in the third line thereof with “20%”, (ii)
Section 12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “leads to the” in the
fifth line thereof with “, if completed, would lead to a” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (ii) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”
Consequences of Tender Offers:
 
(a) Share-for-Share:
Modified Calculation Agent Adjustment
(b) Share-for-Other:
Modified Calculation Agent Adjustment
(c) Share-for-Combined:
Modified Calculation Agent Adjustment
 
Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 9 below).
Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.
Additional Disruption Events:
 



6

--------------------------------------------------------------------------------




(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”. Notwithstanding anything to the contrary in the Equity
Definitions, a Change in Law described in clause (Y) of Section 12.9(a)(ii) of
the Equity Definitions shall not constitute an Increased Cost of Hedging as
described in Section 12.9(a)(vi) of the Equity Definitions.
(b) Failure to Deliver:
Applicable
(c) Insolvency Filing:
Applicable
(d) Increased Cost of Hedging:
Applicable
(e) Loss of Stock Borrow:
Applicable
Maximum Stock Loan Rate:
200 basis points per annum
Hedging Party:
Dealer
(f) Increased Cost of Hedging:
Applicable
(g) Increased Cost of Stock Borrow:
Applicable
Initial Stock Loan Rate:
25 basis points per annum
Hedging Party:
Dealer
Determining Party:
For all Extraordinary Events, Dealer
Additional Termination Event:
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period will constitute an Additional Termination Event, with Olin as the sole
Affected Party and such Transaction as the sole Affected Transaction (and any
amount payable in respect of such Additional Termination Event shall be
determined without regard to the difference between actual dividends declared
and expected dividends as of the Trade Date).



7

--------------------------------------------------------------------------------




Relevant Dividend Period:
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.
Relevant Dividend Period End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
Applicable
Dealer Payment Instructions:
[ ]


Olin’s Contact Details for Purpose of Giving Notice:
[ ]


Dealer’s Contact Details for Purpose of Giving Notice:
[ ]

2.    Calculation Agent. Dealer. Notwithstanding anything to the contrary in
this Master Confirmation or any Supplemental Confirmation, (i) whenever any of
the Calculation Agent, Determining Party or Hedging Party is required to act or
to exercise judgment or discretion in any way with respect to any Transaction
hereunder (including, without limitation, by making calculations, adjustments or
determinations with respect to any Transaction), it will do so in good faith and
in a commercially reasonable manner and (ii) to the extent Dealer, acting in any
capacity, makes any judgment, calculation, adjustment or determination, or
exercises its discretion to take into account the effect of an event on the
Transaction, it shall do so based on the assumption that the Hedging Party
maintains a commercially reasonable Hedge Position at the time of such event.
Dealer shall, within (five) 5 Exchange Business Days of a written request by
Olin, provide a written explanation of any judgment, calculation, adjustment or
determination made by Dealer, as to the Transaction, in its capacity as
Calculation Agent, Determining Party, Hedging Party, Seller or otherwise,
including, where applicable, a description of the methodology and the basis for
such judgment, calculation, adjustment or determination in reasonable detail, it
being agreed and understood that Dealer shall not be obligated to disclose any
confidential or proprietary models or other information that Dealer believes to
be confidential, proprietary or subject to contractual, legal or regulatory
obligations not to disclose such information, in each case, used by it for such
judgment, calculation, adjustment or determination.
3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:
Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
4.    Additional Representations, Warranties and Covenants of Olin. In addition
to the representations, warranties and covenants in the Agreement, Olin
represents, warrants and covenants to Dealer that:
(a)    As of the Trade Date for each Transaction hereunder, the purchase or
writing of each Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.


8

--------------------------------------------------------------------------------




(b)    As of the Trade Date for each Transaction hereunder, it is not entering
into any Transaction (i) on the basis of, and is not aware of, any material
non-public information with respect to the Shares (ii) in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares).
(c)    As of the Trade Date for each Transaction hereunder, each Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program.
(d)    As of the Trade Date for each Transaction hereunder, without limiting the
generality of Section 13.1 of the Equity Definitions, Olin acknowledges that
neither Dealer nor any of its affiliates is making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of any Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Olin is in compliance in all material respects with its reporting
obligations under the Exchange Act.
(f)    Olin has made, and will make, all filings required to be made by it with
the Securities and Exchange Commission with respect to each Transaction.
(g)    The Shares are not, and Olin will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction unless Olin has provided written notice to Dealer of such restricted
period not later than the Scheduled Trading Day immediately preceding the first
day of such “restricted period”; Olin acknowledges that any such notice may
cause a Disrupted Day to occur pursuant to Section 6 below; accordingly, Olin
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 7 below; “Regulation M Period” means, for any Transaction, (i)
the Relevant Period (as defined below) and (ii) the Settlement Valuation Period,
if any, for such Transaction. “Relevant Period” means, for any Transaction, the
period commencing on the Calculation Period Start Date for such Transaction and
ending on the earlier of (i) the Scheduled Termination Date and (ii) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by Dealer and communicated
to Olin on such day (or, if later, the First Acceleration Date without regard to
any acceleration thereof pursuant to “Special Provisions for Acquisition
Transaction Announcements” below).


(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Olin is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Olin would be able to
purchase a number of Shares with a value equal to the Prepayment Amount in
compliance with the laws of the jurisdiction of Olin’s incorporation.


(i)    Olin is not and, after giving effect to any Transaction, will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
(j)    [Reserved].
(k)    Olin has not entered into and will not enter into agreements similar to
the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation


9

--------------------------------------------------------------------------------




Period pursuant to “Valuation Disruption” above, Olin shall promptly amend such
transaction to avoid any such overlap. Notwithstanding anything to the contrary
in the Agreement, the Equity Definitions, this Master Confirmation or any
Supplemental Confirmation, nothing therein or herein shall: (i) limit the
ability of Olin (or any “affiliated purchaser” or “agent independent of the
issuer”, each as defined in Rule 10b-18 of the Exchange Act), pursuant to any
“plan” (as defined in Rule 10b-18) of Olin, to re-acquire Shares from plan
participants in connection with any equity transaction related to such plan,
(ii) limit Olin’s ability to withhold Shares to cover tax liabilities associated
with such equity transactions or (iii) otherwise restrict Olin’s ability to
repurchase Shares under privately negotiated off-exchange repurchases of Shares
that Olin does not reasonably expect to result in purchases of Shares in the
market (collectively, the “Permitted Actions”); provided that any
re-acquisition, withholding or repurchase described in the foregoing clauses
(i), (ii) and (iii) does not constitute a “Rule 10b-18 purchase” (as defined in
Rule 10b-18 under the Exchange Act).
(l)    Olin (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50 million.
(m)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder Olin represents that it is not a “financial end user” as defined in 12
CFR §45.2.
5.    Additional Representations, Warranties and Covenants of Dealer. In
addition to the representations, warranties and covenants in the Agreement,
Dealer represents, warrants and covenants to Olin that:
(i)    Dealer and its affiliates have implemented reasonable policies and
procedures, taking into consideration the nature of their business, designed to
ensure that individuals making investment decisions related to each Transaction
do not violate laws prohibiting trading on the basis of material non-public
information.
(ii)    In connection with each Transaction, Dealer has not, at any time before
the Trade Date for such Transaction, discussed any offsetting transaction(s) in
respect of such Transaction with any third party.
(iii)    Within one Exchange Business Day of purchasing any Shares on behalf of
Olin pursuant to the once-a-week block exception set forth in paragraph (b)(4)
of Rule 10b-18, Dealer shall notify Olin of the total number of Shares so
purchased.
(iv)    In addition to the covenants in the Agreement and herein, and subject to
any Supplemental Confirmation, Dealer agrees to use commercially reasonable
efforts, during the Calculation Period and any Settlement Valuation Period for
any Transaction, to make all purchases of Shares in connection with such
Transaction in a manner that would comply with the limitations set forth in
clauses (b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Dealer’s control; provided that, during
the Calculation Period, the foregoing agreement shall not apply to purchases
made to dynamically hedge for Dealer’s own account or the account of its
affiliate(s) the optionality arising under a Transaction (including, for the
avoidance of doubt, timing optionality); provided further that, without limiting
the generality of the first sentence of this Section 5(iv), Dealer shall not be
responsible for any failure to comply with Rule 10b-18(b)(3) to the extent any
transaction that was executed (or deemed to be executed) by or on behalf of Olin
or an “affiliated purchaser” (as defined under Rule 10b-18) pursuant to a
separate agreement is not deemed to be an “independent bid” or an “independent
transaction” for purposes of Rule 10b-18(b)(3).
6.    Regulatory Disruption. In the event that Dealer concludes, in its good
faith, reasonable judgment, based on the advice of counsel, that it is
appropriate with respect to (x) any legal, regulatory or self-regulatory
requirements or (y) related policies and procedures similarly applicable to
accelerated share repurchase transactions and consistently


10

--------------------------------------------------------------------------------




applied (whether or not such requirements, policies or procedures are imposed by
law or have been voluntarily adopted by Dealer), for it to refrain from or
decrease any market activity in which it would otherwise engage in order to
establish or maintain a commercially reasonable Hedge Position in connection
with a Transaction on any Exchange Business Day during the Calculation Period
or, if applicable, the Settlement Valuation Period, Dealer may by written notice
to Olin elect to deem that a Market Disruption Event has occurred and will be
continuing on such Exchange Business Day. If Dealer determines in good faith
that a Market Disruption Event has occurred on any such Exchange Business Day
solely pursuant to clause (y) above and solely with respect to voluntarily
adopted policies and procedures, such Exchange Business Day shall be a Disrupted
Day in full, and not a Disrupted Day only in part.
7.    10b5-1 Plan. Olin represents, warrants and covenants to Dealer that:
(a)    Olin is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. For the avoidance of doubt, the parties hereto acknowledge that
the Permitted Actions shall not fall within the ambit of the previous sentence.
Olin acknowledges that it is the intent of the parties that each Transaction
entered into under this Master Confirmation comply with the requirements of
paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into
under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
(b)    Olin will not seek to control or influence Dealer’s decision to make any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, Dealer’s decision to enter into any hedging transactions. Olin
represents and warrants that it has consulted with its own advisors as to the
legal aspects of its adoption and implementation of this Master Confirmation and
each Supplemental Confirmation under Rule 10b5-1.
(c)    Olin acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification, waiver or termination shall be made at any time at which Olin or
any officer, director, manager or similar person of Olin is aware of any
material non-public information regarding Olin or the Shares.
8.    Olin Purchases. Olin (or any “affiliated purchaser” as defined in Rule
10b-18 under the Exchange Act (“Rule 10b-18”)) shall not, without the prior
written consent of Dealer, directly or indirectly purchase any Shares (including
by means of a derivative instrument), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Relevant Period or, if applicable, Settlement
Valuation Period, except through Dealer. For the avoidance of doubt, the parties
hereto acknowledge that the Permitted Actions shall not fall within the ambit of
the previous sentence.
9.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
(a)    Olin agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or, to the extent reasonably within Olin’s control, permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction (a
“Public Announcement”) unless such Public Announcement is made prior to the
opening or after the close of the regular trading session on the Exchange for
the Shares;


11

--------------------------------------------------------------------------------




(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Olin’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the date of
such Public Announcement that were not effected through Dealer or its affiliates
and (ii) the number of Shares purchased pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act for the three full calendar months preceding
the date of such Public Announcement. Such written notice shall be deemed to be
a certification by Olin to Dealer that such information is true and correct. In
addition, if prior to the end of the Relevant Period or, if applicable, the
Settlement Valuation Period, Olin shall promptly notify Dealer of the earlier to
occur of the completion of the relevant Merger Transaction and the completion of
the vote by target shareholders.
(b)    Olin acknowledges that a Public Announcement may cause the terms of any
Transaction to be adjusted or such Transaction to be terminated; accordingly,
Olin acknowledges that in making any Public Announcement, it must comply with
the standards set forth in Section 7 above.
(c)    Upon the occurrence of any Public Announcement (whether made by Olin or a
third party) Dealer in its good faith, reasonable judgment may (i) cause the
Calculation Agent, in a commercially reasonable manner, to make adjustments to
the terms of any Transaction to take into account the economic effects of such
transaction, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period and any such adjustments shall be based
upon changes in stock price, volatility, interest rates, stock loan rate, value
of any commercially reasonable Hedge Positions in connection with the
Transaction, liquidity relevant to the Shares or to such Transaction and taking
into account whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated or (ii) treat the occurrence of such Public
Announcement as an Additional Termination Event with Olin as the sole Affected
Party and the Transactions hereunder as the Affected Transactions and with the
amount under Section 6(e) of the Agreement determined taking into account the
fact that the Calculation Period or Settlement Valuation Period, as the case may
be, had fewer Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act other than, solely for purposes of this Section 9, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.
10.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such adjustments in a
commercially reasonable manner to the exercise, settlement, or payment terms of
such Transaction as the Calculation Agent determines is commercially reasonable
(including, without limitation and for the avoidance of doubt, adjustments that
would allow the Number of Shares to be Delivered to be less than zero), at such
time or at multiple times as the Calculation Agent determines appropriate, to
account for the economic effect on such Transaction of such event (which
adjustments shall account for changes in stock price, volatility, interest
rates, stock loan rate, value of any commercially reasonable Hedge Positions in
connection with the Transaction and liquidity relevant to the Shares or to such
Transaction, taking into account whether the Calculation Period had fewer
Scheduled Trading Days than originally anticipated. If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Olin or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Transaction, (iv)
any other announcement that is reasonably likely to result in an Acquisition
Transaction (as commercially reasonably


12

--------------------------------------------------------------------------------




determined by the Calculation Agent taking into account the market price of the
Shares, volatility with respect to the Shares, the fair value of the Transaction
and such other factors as the Calculation Agent deems relevant in its
commercially reasonable judgment), or (v) any announcement of any change or
amendment to any previous Acquisition Transaction Announcement (including any
announcement of the abandonment of any such previously announced Acquisition
Transaction, agreement, letter of intent, understanding or intention). For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Olin with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets of Olin, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction, (iv) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Olin or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Olin or its subsidiaries
exceeds 25% of the market capitalization of Olin and (v) any transaction in
which Olin or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).
11.    Acknowledgments.
(a)
The parties hereto intend for:

(i)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)    the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b)    Olin acknowledges that, subject to any Supplemental Confirmation:
(i)    during the term of any Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;


13

--------------------------------------------------------------------------------




(iii)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Olin’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to Olin; and
(v)    each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Olin under the
terms of the related Transaction.
(c)    Olin:
(i)    is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; and
(iii)    will notify Dealer if any of the statements contained in clause (i) or
(ii) of this Section 11(c) ceases to be true.
12.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Olin herein or pursuant to the Agreement.
13.    Set-off. Obligations under any Transaction shall not be netted, recouped
or set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.
14.    Delivery of Shares. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Olin, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date provided, however, that such separate deliveries shall
have no effect on payment obligations of Olin or the timing thereof.
15.    Early Termination. In the event that (a) an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or (b) any Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Olin’s control, or (iii) an Event of Default in which Olin
is the Defaulting Party or a Termination Event in which Olin is the Affected
Party other than an Event of Default of the type described in Section 5(a)(iii),
(v), (vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Olin’s control) provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Nationalization,
Insolvency or Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Olin may elect that the
provisions of this


14

--------------------------------------------------------------------------------




Section 15 above providing for the delivery of Shares or Alternative Delivery
Units, as the case may be, shall not apply only if Olin represents and warrants
to Dealer, in writing on the date it notifies Dealer of such election, that, as
of such date, Olin is not aware of any material non-public information regarding
Olin or the Shares and is making such election in good faith and not as part of
a plan or scheme to evade compliance with the federal securities laws, if either
party would owe any amount to the other party pursuant to Section 6(d)(ii) of
the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Amount”), then, in lieu of any payment
of such Payment Amount, Olin may, no later than the Early Termination Date or
the date on which such Transaction is terminated, elect to deliver or for Dealer
to deliver, as the case may be, to the other party a number of Shares (or, in
the case of a Merger Event, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Merger Event (each such unit, an “Alternative Delivery
Unit” and, the securities or property comprising such unit, “Alternative
Delivery Property”)) with a value equal to the Payment Amount, as determined by
the Calculation Agent over a commercially reasonable period of time (and the
parties agree that, in making such determination of value, the Calculation Agent
shall take into account the market price of the Shares or Alternative Delivery
Property on the date of early termination or cancellation and, if such delivery
is made by Dealer, the prices at which Dealer purchases Shares or Alternative
Delivery Property in a commercially reasonable manner to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Olin may make such election only if Olin represents and warrants to Dealer
in writing on the date it notifies Dealer of such election that, as of such
date, Olin is not aware of any material non-public information concerning the
Shares and is making such election in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws. If such delivery is
made by Olin, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by Olin.
16.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses or gains
assuming a commercially reasonable (including, without limitation, with regard
to reasonable legal and regulatory guidelines) risk bid were used to determine
loss or gain or (ii) the price, determined in a commercially reasonable manner
based on prevailing market prices, at which one or more market participants
would offer to sell to Dealer a block of Shares or Alternative Delivery Units
equal in number to Dealer’s commercially reasonable hedge position in relation
to the Transaction. Notwithstanding anything to the contrary in Section 6(d)(ii)
of the Agreement or Article 12 of the Equity Definitions, all amounts calculated
as being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the relevant Transaction under
Article 12 of the Equity Definitions will be payable on the day that notice of
the amount payable is effective; provided that if Olin elects to receive or
deliver Shares or Alternative Delivery Units in accordance with Section 15, such
Shares or Alternative Delivery Units shall be delivered on a date selected by
Dealer as promptly as practicable.
17.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
the Supplemental Confirmation for any Transaction, then an Additional
Termination Event will occur without any notice or action by Dealer or Olin if
the closing price of the Shares on the Exchange is below such Termination Price
for any two consecutive Exchange Business Days, with Olin as the sole Affected
Party and such Transaction as the sole Affected Transaction.
18.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Olin to deliver cash in respect
of the settlement of the Transactions contemplated by this Master Confirmation
following payment by Olin of the relevant Prepayment Amount, except in
circumstances where the required cash settlement thereof is permitted for
classification of the contract as equity by ASC 815-40, Derivatives and Hedging
– Contracts in Entity’s Own Equity, as in effect on the relevant Trade Date
(including, without limitation, where Olin so elects to deliver cash or fails
timely to elect to deliver Shares or Alternative Delivery Property in respect of
the settlement of such Transactions).


15

--------------------------------------------------------------------------------




19.    Claim in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Olin’s bankruptcy.
20.    Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, Dealer may not assign any of its rights or duties hereunder without
the prior written consent of Olin; provided that, notwithstanding the foregoing
or anything to the contrary herein or in the Agreement, Dealer may, without the
consent of Olin, assign, transfer and set over all rights, title and interest,
powers, privileges and remedies of Dealer under any Transaction, in whole or in
part, to an affiliate of Dealer whose obligations are guaranteed by the Dealer
pursuant to a guarantee substantially in the form (as it relates, or would
relate, to the relevant Transaction and the obligations of the Dealer to Olin
thereunder) of the guarantee in form and substance consistent with the Dealer’s
guarantees at that time of derivative transactions entered into by its
affiliates; provided that (i) no Event of Default, Potential Event of Default or
Termination Event with respect to which Dealer is the Defaulting Party or an
Affected Party, as the case may be, exists or would result therefrom, (ii) no
Additional Disruption Event or other event giving rise to a right or
responsibility to terminate or cancel the Transaction or to make an adjustment
to the terms of the Transaction would result therefrom, (iii) at the time of
such assignment or transfer, Olin would not, as a result of such assignment or
transfer, reasonably be expected at any time either (A) to be required to pay
(including a payment in kind) to Dealer or such transferee an amount in respect
of an Indemnifiable Tax greater than the amount Olin would have been required to
pay to Dealer in the absence of such transfer or (B) to receive a payment
(including a payment in kind) from which an amount is required to be deducted or
withheld for or on account of a Tax as to which no additional amount is required
to be paid, (iv) Dealer shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Olin to permit Olin to determine that the transfer complies with
the requirements of clause (iii) in this paragraph, (v) Olin would not, at the
time and as a result of such transfer or assignment, reasonably be expected to
become subject to any registration, qualification, reporting or other
requirement under applicable law or regulation to which it would not otherwise
have been subject absent such transfer or assignment and (vi) Dealer shall be
responsible for reasonable fees and actual, documented out-of-pocket expenses,
including reasonable fees and actual, documented out-of-pocket expenses of
external counsel, incurred by Olin in connection with any transfer or potential
transfer by Dealer. Dealer may assign the right to receive Settlement Shares to
any third party who may legally receive Settlement Shares. Notwithstanding any
other provision in this Master Confirmation to the contrary requiring or
allowing Dealer to purchase, sell, receive or deliver any Shares or other
securities to or from Olin, Dealer may designate any of its Affiliates to
purchase, sell, receive or deliver such Shares or other securities and otherwise
to perform Dealer’s obligations in respect of any Transaction and any such
designee may assume such obligations; provided that (I) any such designation
shall not have a material adverse tax or regulatory consequence to Olin, (II) an
Event of Default, Potential Event of Default or Termination Event shall not
occur as a result of such designation and (III) Dealer shall be responsible for
all reasonable costs and expenses, including reasonable external counsel fees,
incurred by Olin in connection with any such designation. In respect of any such
designation, Dealer shall be discharged of its obligations to Olin only to the
extent of any such performance. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of any Transaction are not completed by
its designee at or prior to the time Dealer was required to perform such
obligations, Dealer shall be obligated to continue to perform in respect of such
obligations.
21.    Amendments to the Equity Definitions.
(a)Section 11.2(c) of the Equity Definitions is hereby amended by (i) adding the
phrase “or such Transaction” immediately following the word “Shares” in the
sixth line thereof and (ii) replacing the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Share)” with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Share)” and
(b)    Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding
the words “at a premium to the current market price thereof as determined by the
Calculation Agent (other than in connection with Permitted Actions)” after the
word “Shares” in such Section. Section 11.2(e)(vii) of the Equity Definitions is
hereby amended by adding the phrase “or the relevant Transaction” at the end
thereof.


16

--------------------------------------------------------------------------------




22.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).
23.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
24.
Offices.

(a)    The Office of Dealer for each Transaction is: 200 West Street, New York,
NY 10282-2198.
(b)    The Office of Olin for each Transaction is: 190 Carondelet Plaza, Suite
1530, Clayton, MO 63105.
25.
U.S. Resolution Stay Provisions.

(a)    Recognition of the U.S. Special Resolution Regimes.
(i)    In the event that Dealer becomes subject to a proceeding under (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder or (ii)
Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the regulations promulgated thereunder (a “U.S. Special Resolution Regime”) the
transfer from Dealer of this Master Confirmation, and any interest and
obligation in or under, and any property securing, this Master Confirmation,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Master Confirmation, and any interest
and obligation in or under, and any property securing, this Master Confirmation
were governed by the laws of the United States or a state of the United States.
(ii)    In the event that Dealer or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, any Default Rights (as defined in 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable (“Default Right”)) under this
Master Confirmation that may be exercised against Dealer are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Master Confirmation were governed by
the laws of the United States or a state of the United States.
(b)    Limitation on Exercise of Certain Default Rights Related to an
Affiliate’s Entry Into Insolvency Proceedings.  Notwithstanding anything to the
contrary in this Master Confirmation, Dealer and Olin expressly acknowledge and
agree that:
(i)    Olin shall not be permitted to exercise any Default Right with respect to
this Master Confirmation or any Affiliate Credit Enhancement that is related,
directly or indirectly, to an Affiliate of Dealer becoming subject to
receivership, insolvency, liquidation, resolution, or similar proceeding (an
“Insolvency Proceeding”), except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and
(ii)    Nothing in this Master Confirmation shall prohibit the transfer of any
Affiliate Credit Enhancement, any interest or obligation in or under such
Affiliate Credit Enhancement, or any property securing such Affiliate Credit
Enhancement, to a transferee upon or following an Affiliate of Dealer becoming
subject to an Insolvency Proceeding, unless the transfer would result in the
Olin being the beneficiary of such Affiliate Credit Enhancement in violation of
any law applicable to the Olin.


17

--------------------------------------------------------------------------------




(c)    U.S. Protocol.  If Olin has previously adhered to, or subsequently
adheres to, the ISDA 2018 U.S. Resolution Stay Protocol as published by the
International Swaps and Derivatives Association, Inc. as of July 31, 2018 (the
“ISDA U.S. Protocol”), the terms of such protocol shall be incorporated into and
form a part of this Master Confirmation and the terms of the ISDA U.S. Protocol
shall supersede and replace the terms of this Section 25. For purposes of
incorporating the ISDA U.S. Protocol, Dealer shall be deemed to be a Regulated
Entity, Olin shall be deemed to be an Adhering Party, and this Master
Confirmation shall be deemed to be a Protocol Covered Agreement. Capitalized
terms used but not defined in this paragraph shall have the meanings given to
them in the ISDA U.S. Protocol.
(d)    Preexisting In-Scope Agreements.  Dealer and Olin agree that to the
extent there are any outstanding “in-scope QFCs,” as defined in 12 C.F.R. §
252.82(d), that are not excluded under 12 C.F.R. § 252.88, between Dealer and
Olin that do not otherwise comply with the requirements of 12 C.F.R. § 252.2,
252.81–8 (each such agreement, a “Preexisting In-Scope Agreement”), then each
such Preexisting In-Scope Agreement is hereby amended to include the foregoing
provisions in this Section 25, with references to “this Master Confirmation”
being understood to be references to the applicable Preexisting In-Scope
Agreement.
For the purposes of this Section 25, “Affiliate” is defined in, and shall be
interpreted in accordance with, 12 U.S.C. § 1841(k), and “Credit Enhancement”
means any credit enhancement or credit support arrangement in support of the
obligations of Dealer under or with respect to this Master Confirmation,
including any guarantee, collateral arrangement (including any pledge, charge,
mortgage or other security interest in collateral or title transfer
arrangement), trust or similar arrangement, letter of credit, transfer of margin
or any similar arrangement.”
26.    Delivery of Cash. For the avoidance of doubt, other than payment of the
Prepayment Amount by Olin, nothing in this Master Confirmation shall be
interpreted as requiring Olin to cash settle any Transaction hereunder, except
in circumstances where cash settlement is within Olin’s control (including,
without limitation, where Olin elects to deliver or receive cash, where Olin
fails timely to elect to deliver Settlement Shares pursuant Annex A hereof in
settlement of any Transaction hereunder or to deliver or receive Alternative
Termination Delivery Units, or where Olin has made settlement by delivery of
Unregistered Settlement Shares in accordance with Annex A hereof unavailable due
to the occurrence of events within its control) or in those circumstances in
which holders of the Shares would also receive cash.
27.    Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION,
EACH SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY
SUPPLEMENTAL CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.
28.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
29.    Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the number of shares set forth opposite
‘Float’ on Bloomberg page “OLN US Equity” as of the Termination Date.




18

--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Yours faithfully,
GOLDMAN SACHS & CO. LLC
By: /s/ Jonathan Armstrong
    Authorized Signatory
Agreed and Accepted By:


OLIN CORPORATION


By: /s/ Teresa M. Vermillion
Name: Teresa M. Vermillion
Title: Vice President & Treasurer






    

--------------------------------------------------------------------------------






SCHEDULE A
FORM OF SUPPLEMENTAL CONFIRMATION
To:


Olin Corporation
190 Carondelet Plaza, Suite 1530, Clayton, MO 63105
From:
Goldman Sachs & Co. LLC
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
August 5, 2019




--------------------------------------------------------------------------------



The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman Sachs & Co. LLC
(“Dealer”) and Olin Corporation (“Olin”) (together, the “Contracting Parties”)
on the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Dealer and Olin as of the relevant Trade Date for the
Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of August 5, 2019 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:


Trade Date:
[ ]
Forward Price Adjustment Amount:
USD [   ]
Calculation Period Start Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
USD [ ]
Prepayment Date:
[ ]





A-1



--------------------------------------------------------------------------------




Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, Dealer is
unable, after using commercially reasonable efforts, to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to Olin on
the Initial Share Delivery Date, the Initial Shares delivered on the Initial
Share Delivery Date shall be reduced to such number of Shares that Dealer is
able to so borrow or otherwise acquire, and thereafter Dealer shall continue to
use commercially reasonable efforts to borrow or otherwise acquire a number of
Shares equal to the shortfall in the Initial Shares and to deliver such
additional Shares as soon as reasonably practicable (it being understood, for
the avoidance of doubt, that in using such commercially reasonable efforts
Dealer shall act in good faith and in accordance with its then current policies,
practices and procedures (including without limitation any policies, practices
or procedures relating to counterparty risk, market risk, reputational risk,
credit, documentation, legal, regulatory capital, compliance and collateral),
and shall not be required to enter into any securities lending transaction or
transact with any potential securities lender if such transaction would not be
in accordance with such policies, practices and procedures). For the avoidance
of doubt, the aggregate of all shares delivered to Olin in respect of the
Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.
Initial Share Delivery Date:
[ ]
Ordinary Dividend Amount:
For any calendar quarter, USD [ ]
Scheduled Ex-Dividend Dates:
[         ]
Termination Price:
USD [ ] per Share
Additional Relevant Days:
The [ ] Exchange Business Days immediately following the Calculation Period.

3.    Olin represents and warrants to Dealer that neither it nor any “affiliated
purchaser” (as defined in Rule 10b-18 under the Exchange Act) has made any
purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under the
Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to Section
9(a)(iii) of the Master Confirmation.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.






A-2



--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Yours sincerely,

GOLDMAN SACHS & CO. LLC
By: ________________________________
    Authorized Signatory
Agreed and Accepted By:


OLIN CORPORATION


By: ________________________________
Name: Teresa M. Vermillion
Title: Vice President & Treasurer






A-3



--------------------------------------------------------------------------------






ANNEX A
OLIN SETTLEMENT PROVISIONS
1.    The following Olin Settlement Provisions shall apply to any Transaction to
the extent indicated under the Master Confirmation:
Settlement Currency:
USD
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Olin or the Shares and is electing the settlement method in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws.
Electing Party:
Olin
Settlement Method Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the third Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such third
Exchange Business Day), as the case may be.
Default Settlement Method:
Cash Settlement
Forward Cash Settlement Amount:
An amount equal to (a) the Number of Shares to be Delivered multiplied by (b)
the Settlement Price.
Settlement Price:
An amount equal to the average of the Rule 10b-18 VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation.
Settlement Valuation Period:
A number of Scheduled Trading Days selected by Dealer in its reasonable
discretion based on a commercially reasonable Hedge Position, beginning on the
third Exchange Business Day immediately following the Termination Date. Dealer
shall notify Olin of the last Scheduled Trading Day of the Settlement Valuation
Period on or prior to the Exchange Business Day immediately following such last
Scheduled Trading Day.
Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
Cash Settlement Payment Date:
The later of (x) the Exchange Business Day immediately following the last day of
the Settlement Valuation Period and (y) the earlier of the Exchange Business Day
immediately following the date of Olin’s Settlement Method Election and the
Settlement Method Election Date.
Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.





1



--------------------------------------------------------------------------------




2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Dealer (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent. If all of the conditions for delivery of either Registered
Settlement Shares or Unregistered Settlement Shares have not been satisfied,
Cash Settlement shall be applicable in accordance with paragraph 1 above
notwithstanding Olin’s election of Net Share Settlement.


3.    Olin may only deliver Registered Settlement Shares pursuant to paragraph 2
above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including,
without limitation, any prospectus supplement thereto, the “Prospectus”) shall
have been delivered to Dealer, in such quantities as Dealer shall reasonably
have requested, on or prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;
(c)    as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Olin customary in scope for underwritten offerings of equity
securities of similar size by issuers similar to Olin and the results of such
investigation are satisfactory to Dealer, in its good faith judgment; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size by issuers similar to Olin, in form and substance reasonably satisfactory
to Dealer, which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the mutual indemnification of, and
contribution in connection with the liability of, the parties and the provision
of customary opinions, accountants’ comfort letters and lawyers’ negative
assurance letters.
4.    If Olin delivers Unregistered Settlement Shares pursuant to paragraph 2
above:
(a)    all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer or any Affiliate of Dealer designated
by Dealer, in each case that is an institutional accredited investor identified
by Dealer, shall be afforded a commercially reasonable opportunity to conduct a
due diligence investigation with respect to Olin customary in scope for private
placements of equity securities of similar size by issuers similar to Olin
(including, without limitation, the right to have made available to them for
inspection all relevant financial and other records, pertinent corporate
documents and other information reasonably requested by them);
(c)    as of the date of delivery, Olin shall use commercially reasonable best
efforts to enter into an agreement (a “Private Placement Agreement”) with Dealer
(or any Affiliate of Dealer designated by Dealer) in connection with the private
placement of such shares by Olin to Dealer (or any such Affiliate) and the
private resale of such shares by Dealer (or any such Affiliate), substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size by issuers similar to Olin, in
form and substance commercially reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating, without limitation, to


2



--------------------------------------------------------------------------------




the mutual indemnification of, and contribution in connection with the liability
of, the parties and provide for Olin using best efforts to deliver documentation
appropriate for a private placement of similar size, and shall provide for the
payment by Olin of all commercially reasonable fees and documented out-of-pocket
expenses of Dealer (and any such Affiliate) in connection with such resale,
including all reasonable fees and documented out-of-pocket expenses of counsel
for Dealer, and shall contain representations, warranties, covenants and
agreements of Olin reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Olin to Dealer
(or any such Affiliate) and the private resale of such shares by Dealer (or any
such Affiliate), Olin shall, if so requested by Dealer, prepare, in cooperation
with Dealer, a private placement memorandum in form and substance reasonably
satisfactory to Dealer.
5.    Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Olin to Dealer pursuant to paragraph 6 below commencing on the Cash
Settlement Payment Date and continuing until the date on which the aggregate Net
Proceeds (as such term is defined below) of such sales, as determined by Dealer
in a commercially reasonable manner, is equal to the absolute value of the
Forward Cash Settlement Amount (such date, the “Final Resale Date”). If the
proceeds of any sale(s) made by Dealer, the Selling Agent or any underwriter(s),
net of any commercially reasonable fees and commissions (including, without
limitation, underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with reasonable
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, without limitation, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, Dealer will refund, in
USD, such excess to Olin on the date that is three (3) Currency Business Days
following the Final Resale Date or, if Olin so elects (upon which election Olin
repeats to Dealer in writing the representations and warranties set forth in
Section 4(b) of the Master Confirmation), Shares (in which case Dealer will
deliver a number of Shares having a value equal to such excess, as determined by
Dealer in a commercially reasonable manner over a commercially reasonable period
of time, with such period deemed to be a new Settlement Valuation Period for
purposes of Sections 4(g), 4(k), 6, 7, 8 and 9 of the Master Confirmation), and,
if any portion of the Settlement Shares remains unsold, Dealer shall return to
Olin on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Olin shall on the Exchange Business Day
next succeeding the Deficiency Determination Date (the “Makewhole Notice Date”)
deliver to Dealer, through the Selling Agent, a notice of Olin’s election that
Olin shall either (i) pay an amount in cash equal to the Shortfall on the day
that is one (1) Currency Business Day after the Makewhole Notice Date, or
(ii) deliver additional Shares. If Olin elects to deliver to Dealer additional
Shares, then Olin shall deliver additional Shares in compliance with the terms
and conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Makewhole Shares shall be sold by
Dealer in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Olin shall, at its election, either
make such cash payment or deliver to Dealer further Makewhole Shares until such
Shortfall has been reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares be greater than the Reserved Shares minus the amount of any
Shares actually delivered by Olin under any other Transaction(s) under this
Master Confirmation (the result of such calculation, the “Capped Number”). Olin
represents


3



--------------------------------------------------------------------------------




and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:
A – B
Where
A = the number of authorized but unissued shares of the Olin that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Olin elected Net Share Settlement of all transactions in the Shares (other than
Transactions in the Shares under this Master Confirmation) with all third
parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, [      ] Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.


4

